CH Energy Group, Inc.
284 South Avenue
Poughkeepsie, New York 12601-4839


 

April 27, 2009

 

GAMCO Asset Management Inc.

One Corporate Center

Suite 1900

Rye, New York 10580-1435-1422

Attn: Peter Goldstein, Esq.

 

Ladies and Gentlemen:

 

This letter constitutes the agreement (the “Agreement”) between CH Energy Group,
Inc. (the “Company”), and GAMCO Asset Management Inc. (together with its
affiliates “GAMCO”), with respect to the matters set forth below:

1.         Board Matters. The Company agrees that, effective at the May 21, 2009
regular meeting of the Company’s Board of Directors (the “Board”), the Board
will adopt resolutions to increase the size of the Board to nine directors and
to appoint Edward T. Tokar (the “GAMCO Nominee”) to the newly created
directorship for a term expiring at the 2010 annual meeting of the Company’s
shareholders (the “2010 Annual Meeting”). GAMCO will, and will cause each of its
affiliates to, vote all shares of the Company’s common stock that GAMCO and each
of its affiliates is entitled to vote at the 2009 annual meeting of the
Company’s shareholders (the “2009 Annual Meeting”) in favor of the election of
each of Manual J. Iraola, E. Michel Kruse and Ernest R. Verebelyi. If, prior to
the 2010 Annual Meeting, the GAMCO Nominee (or any replacement thereof) is
unable or unwilling to serve as a director, then GAMCO (and no other person,
group, or entity) shall promptly propose a replacement director (a “GAMCO
Replacement”), and the Company shall use its reasonable efforts to fill such
vacancy with such replacement director, subject to the determination of the
Governance and Nominating Committee that any proposed GAMCO Replacement meets
the Company’s independence and qualification standards with respect to serving
as a director and is otherwise an appropriate director for the Company;
provided, however, that GAMCO’s right to propose a GAMCO Replacement shall
terminate if GAMCO, together with its affiliates, shall not then beneficially
own (as defined for purposes of this Agreement under Regulation 13D of the
Securities Exchange Act of 1934) more than four percent of the Company’s
outstanding shares of common stock.

2.         Withdrawal of Nominations; Termination of Proxy Solicitation. GAMCO
hereby withdraws its notice by letter dated February 18, 2009 of its intention
to nominate three individuals for election to the Board at the 2009 Annual
Meeting. GAMCO agrees it will not file with the Securities and Exchange
Commission a definitive

 

 

Page 1 of 5

 



 

--------------------------------------------------------------------------------

proxy statement with respect to the 2009 Annual Meeting. GAMCO agrees to cease,
and will cause all of its affiliates to cease, any and all efforts with respect
to any proxy solicitation in connection with such nominations.

3.         Role of GAMCO Nominee. The Company agrees that it will use its
reasonable efforts to enable the GAMCO Nominee, upon appointment to the Board,
to serve as an integral member of the Board and to be governed by the same
protections and obligations regarding confidentiality, conflicts of interest,
fiduciary duties, trading and disclosure policies, and other governance
guidelines, and will have the same rights and benefits, including insurance
coverage, indemnification and contribution rights, advancement of expenses,
compensation and fees, and access to personnel and information as are applicable
to all independent directors of the Company. So long as the GAMCO Nominee is a
member of the Board, the Governance and Nominating Committee in good faith will
recommend the GAMCO Nominee to serve on any committee or committees of the Board
which it determines to be appropriate, taking into account the GAMCO Nominee’s
specific background, and experience as a member of the Board. The GAMCO Nominee
will be given the same consideration in this regard as any other independent
director of the Company.

 

4.         Agreements Regarding 2010 Annual Meeting. (a) If either (i) the Board
nominates the GAMCO Nominee (including any GAMCO Replacement identified pursuant
to Section 1) for election as a director at the 2010 Annual Meeting, or (ii) the
GAMCO Nominee (including any GAMCO Replacement identified pursuant to Section 1)
dies or resigns from the Board prior to the 2010 Annual Meeting, or otherwise
declines or is unable to serve as a nominee for director at the 2010 Annual
Meeting, and GAMCO fails to propose a GAMCO Replacement consistent with the
requirements pursuant to Section 1 in time to be included in the Company’s
definitive proxy statement initially filed for the 2010 Annual Meeting (the
“Filing Date”), or (iii) GAMCO, together with its affiliates, beneficially owns
less than four percent of the Company’s outstanding shares of common stock as of
either the GAMCO Notice Date (as defined in Section 4(b)) or the Filing Date,
GAMCO agrees that it and its affiliates (a) will vote all shares that it is
entitled to vote at the 2010 Annual Meeting in favor of the election of each of
the persons nominated by the Board for election as directors at the 2010 Annual
Meeting (the “2010 Nominees”), and (b) will not (i) provide a notice to the
Company that it intends to nominate or nominate persons for election as
directors at the 2010 Annual Meeting, (ii) take any action, including as part of
any group, to “solicit” proxies or votes for any persons other than the 2010
Nominees or become a “participant” in any “solicitation” of “proxies” or
consents to vote at the 2010 Annual Meeting or to call or vote at any special
meeting of shareholders involving the Company or the Company’s securities on or
prior to the 2010 Annual Meeting (as all terms used in this Section 4 are
defined in Regulation 14A under the Securities Exchange Act of 1934), or (iii)
advise, assist, encourage or seek to persuade any other person to take any of
the actions in subclauses (i) or (ii) of this clause (b).

 

(b) In the event that the Board determines not to nominate the GAMCO Nominee
(including any GAMCO Replacement) for election as a director at the Company’s
2010

 

Page 2 of 5

 



 

--------------------------------------------------------------------------------

annual meeting, the Company agrees to provide notice of such determination
(“Notice”) to GAMCO in writing no less than 60 days (such 60th day, the “GAMCO
Notice Date”) prior to the last date (the “Advance Notice Date”) on which a
shareholder would be required to give notice to the Company of its intention to
nominate directors for election at the 2010 Annual Meeting, as set forth in the
Company’s By-Laws. In the event that the Company’s Notice is provided to GAMCO
less than 60 days prior to the Advance Notice Date (other than under
circumstances described in clauses (ii) or (iii) of the first sentence of
Section 4(a)), the Company agrees that GAMCO shall have 60 days from the date of
the Company’s Notice to provide notice of its intention to nominate persons for
election as directors at the 2010 Annual Meeting.

 

5.         Press Release. The Company and GAMCO shall use reasonable efforts to
consult with each other before issuing any press release with respect to this
Agreement.

 

6.         Specific Performance. Each of GAMCO and the Company acknowledges and
agrees that irreparable injury to the other party to this Agreement would occur
in the event any provision of this Agreement was not performed in accordance
with its specific terms. It is accordingly agreed that GAMCO and the Company
will each be entitled to specific enforcement of, and injunctive relief to
prevent any violation of, the terms of this Agreement, and in either case no
bond or other security shall be required in connection therewith.

 

7.         Governing Law; Entire Agreement. This Agreement, and any claim
arising out of, relating to or associated with this Agreement will be governed
by and construed and enforced in accordance with the laws of the State of New
York without reference to the conflict of laws principles or any other principle
that could require the application of the laws of any other jurisdiction. This
Agreement contains the entire understanding of the parties with respect to the
subject matter hereof.

 

8.        Notices. All notices and other communications to be given or delivered
under or by reason of the provisions of this Agreement will be in writing and
will be deemed to have been given (a) when delivered by hand (with written
confirmation of receipt), (b) upon sending if sent facsimile, with electronic
confirmation of sending; provided, however, that a copy is sent on the same day
by registered mail, return receipt requested, in each case to the appropriate
mailing address set forth below (or to such other mailing address as a party may
designate by notice to the other parties in accordance with this Section 8), or
(c) one (1) day after being sent by nationally recognized overnight carrier to
the addresses set forth below (or to such other mailing addresses as a party may
designate by notice to the other parties in accordance with this Section 8):

 

Page 3 of 5

 



 

--------------------------------------------------------------------------------

 

If to the Company:

CH Energy Group, Inc.

284 South Avenue

Poughkeepsie, New York 12601-4839

Attn: Steven V. Lant, Chairman of the Board,
President and Chief Executive Officer

Facsimile: (845) 486-5465

 

 

with a copy to:

Thompson Hine LLP

335 Madison Avenue, 12th Floor

New York, New York 10007

Attn: John E. Gould, Esq.

Facsimile: (212) 344-6101

 

 

If to GAMCO :

GAMCO Asset Management Inc.

 

One Corporate Center

 

Rye, New York 10580

 

Attn: Douglas R. Jamieson, President

Facsimile: (914) 921-5384

 

 

with a copy to:

GAMCO Asset Management Inc.

 

One Corporate Center

 

Rye, New York 10580

 

Attn:

Legal Department

Facsimile: (914) 921-5384

 

or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

 

Page 4 of 5

 



 

--------------------------------------------------------------------------------

            Please confirm your agreement with the foregoing by executing and
returning a copy of this letter to my attention.

 

CH ENERGY GROUP, INC.

 

 

By:

/s/ Steven V. Lant

 

Name:

Steven V. Lant

 

Title:

Chairman of the Board,

 

President and Chief Executive Officer

 

 

Accepted and agreed as of the date above written:

 

GAMCO ASSET MANAGEMENT INC.

 

By:

/s/ Douglas R. Jamieson

 

Name:

Douglas R. Jamieson

 

Title:

President

 

 

 

Page 5 of 5

 



 

 